Name: Commission Regulation (EEC) No 2105/83 of 27 July 1983 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 2052/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/34 Official Journal of the European Communities 28 . 7. 83 COMMISSION REGULATION (EEC) No 2105/83 of 27 July 1983 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 2052/82 Commission Regulation (EEC) No 2052/82 0 should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coeffi ­ cients expressing the relative size of the pig population of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3), as amended by Directive 79/920/EEC (4) ; Whereas, in view of the results of the census of December 1982, the weighting coefficients fixed by HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex to this Regulation . Article 2 Regulation (EEC) No 2052/82 is hereby repealed. Article 3 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 223, 16 . 8 . 1976, p. 4 . (4) OJ No L 281 , 10 . 11 . 1979, p . 41 . 0 OJ No L 219 , 28 . 7 . 1982, p. 41 . 28 . 7. 83 No L 204/35Official Journal of the European Communities ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium Denmark Germany France Greece Ireland Italy Luxembourg Netherlands United Kingdom 6,5 12,0 28.4 14,8 1,5 1,4 11.5 0,1 13,4 10,4